NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

SPAULDING DECON, LLC, a Florida            )
limited liability company, and LAURA       )
SPAULDING, an Individual,                  )
                                           )
             Appellants,                   )
                                           )
v.                                         )   Case No. 2D17-1038
                                           )
FEDERATED NATIONAL INSURANCE               )
COMPANY f/k/a AMERICAN VEHICLE             )
INSURANCE COMPANY, a Florida               )
corporation,                               )
                                           )
             Appellee.                     )
                                           )

Opinion filed February 7, 2018.

Appeal from the Circuit Court for
Hillsborough County; Elizabeth G. Rice,
Judge.

Lisa A. Oonk of Lisa A. Oonk, P.A., Palm
Harbor, for Appellants.

Michael W. Baker of Bazinsky, Korman,
& Baker, P.A., Plantation, for Appellee.



PER CURIAM.


             Affirmed.


LaROSE, C.J., and SLEET and BADALAMENTI, JJ., Concur.